OPINION
Per CURIAM:
The judgment of the Common Pleas Court, overruling the motion to discharge attachments is affirmed, upon the principle of law as stated in Loan Company v. Sieman, 142 Oh St 384, where, on page 386, the court said:
“It is now established in the Federal Courts and in many of the state courts that for the purpose of garnishment a debt has no fixed situs and may be reached in any jurisdiction in which the person owing it may be found and served with summons, if the person to whom the debt was due could sue his debtor therefor in that jurisdiction. Annotation in 27 A. L. R. 1396, 1399; 4 American Jurisprudence 589, Sec. 66 et seq.: 38 Corpus Juris Secundum 338, Sec. 125; see also. Restatement of Conflict of Laws, 165, Sec. 108, and Restatement of Judgments, 145, Sec. 36.”
The modern trend of authority supports this view.
Riter Conley Mfg. Co. v. Mzik, 3 C. C. (N. S.) 125; Leeds, Inc. v. L. & N. Railroad Co., 73 Oh Ap 330; 116 A. L. R. Annot., 387; 14 A. L. R. Annot, 2nd, 420.
Judgment affirmed. Exceptions noted. Order see journal.
SKEEL, PJ, HURD, J, THOMPSON, J, concur.